Citation Nr: 0305599	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disorder, to include thoracic outlet syndrome.  

2.	Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to September 
1966, and from November 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The rating decision determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a cervical spine disorder to 
include thoracic outlet syndrome, and for a low back 
disorder.  In November 1998, the veteran testified before a 
Hearing Officer at the VARO in San Diego.  Jurisdiction over 
the veteran's claims was transferred from the VARO in San 
Diego to the VARO in Phoenix, Arizona in 2001.  

By way of history, a decision of the Board in November 1978 
denied the veteran's claim for service connection for a 
cervical spine disability with right upper extremity 
involvement.  The denial was on the basis that there was no 
evidence of a current disability involving the cervical spine 
and no evidence of a continuity of symptomatology or 
treatment post-service.  In a November 1982 Board decision, 
the veteran's claim for service connection for a low back 
disorder was denied on the basis that the evidence did not 
show a chronic low back disability related to service.  

A June 1984 decision of the Board again denied the veteran's 
claim for a service connection for a cervical spine disorder.  
The Board concluded that the subsequently received evidence 
was cumulative and that there was no new factual basis for 
reopening the claim.  An October 1986 decision of the Board 
found that evidence did not warrant reopening the veteran's 
claim for service connection for a low back disorder.  

Both the neck and back issue subsequently came on appeal 
again before the Board, which in an April 2000 decision, 
remanded the claims to the RO for initial consideration of 
medical evidence submitted directly to the Board without 
waiver.  In March 2001, the RO determined that new and 
material evidence had been submitted to reopen the claims, 
but then denied service connection.  

In an April 2002 decision, the Board also determined that new 
and material evidence had been submitted and reopened the 
veteran's claims.  Additional evidentiary development was 
sought which is now complete.  The issues are once again in 
appellate status.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  A cervical spine disorder, to include thoracic outlet 
syndrome, was diagnosed following the veteran's active 
military service and is not associated with a disease or 
injury in service.  

3.  A low back disorder was diagnosed following the veteran's 
active military service and is not associated with a disease 
or injury in service.  


CONCLUSIONS OF LAW

1.  Cervical spine disorder, to include thoracic outlet 
syndrome, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Since initiation of his claim for his cervical spine disorder 
in June 1977, and subsequent claims to reopen, the veteran 
has been on notice that to warrant service connection, he 
would need to show that his claimed disabilities resulted 
from a disease or injury incurred in or aggravated by 
service.  In a statement from the RO in July 1977, the 
veteran was informed that the best evidence to submit to 
substantiate his claim would be statements from doctors who 
treated him since service or lay statements from individuals 
who knew of his condition.  More recently, during the 
veteran's November 1998 RO hearing, the Hearing Officer 
informed the veteran of the medical evidence needed to 
substantiate his claims for his cervical spine and low back, 
and that the veteran was responsible for submitting a medical 
opinion.  

In a January 2000 statement, the veteran reported having only 
received treatment at the VA medical center (VAMC) in Loma 
Linda, California, and the VA outpatient clinic (VAOPC) in 
Palm Desert, California.  The Board's April 2000 remand order 
informed the veteran that VA would obtain medical records 
associated with his treatment at the VAOPC Palm Desert.  A 
supplemental statement of the case (SSOC), dated in September 
2001, notes that records from VAMC Loma Linda and VAOPC Palm 
Desert had been obtained.  The SSOC also noted 38 C.F.R. 
§ 3.159, and provided the pertinent regulations associated 
with this section and VA's assistance in developing claims 
under the VCAA.  In the April 2002 Board decision, the 
veteran was again placed on notice of the enactment of the 
VCAA.  

In a letter dated in June 2002, the Board informed the 
veteran that it was taking responsibility for seeking a 
medical opinion with respect to the veteran's claims.  In a 
letter dated in February 2003, the Board informed the veteran 
that it had obtained a medical opinion and also obtained 
additional VA medical records.  The letter also advised the 
veteran that he could submit additional evidence.  No new 
evidence has been received.  

These steps have served to advise the veteran of the evidence 
needed to substantiate his claims and of what evidence he was 
responsible for obtaining.  

The veteran has not identified, nor is the Board aware of, 
additional medical records which need to be obtained.  VA has 
thereby met its obligation to notify the veteran of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The Board obtained a medical opinion 
with respect to the veteran's claims in July 2002.  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  

Factual Background

Service medical records show neither complaints nor treatment 
for a cervical spine disorder during either period of 
service.

Service medical records dated in October 1969 reflect that 
the veteran fell off a ladder and hit his head.  Examination 
at that time revealed a slight hematoma, and the veteran was 
admitted for observation.  The diagnosis was concussion 
syndrome. Several days later the veteran reported a back 
problem, and medications were prescribed.  The assessment was 
low back pain secondary to accident.

Service medical records at the time of the veteran's 
separation examinations in August 1966 and in January 1970 
show a normal spine and no physical defects.  On a "Report of 
Medical History" completed by the veteran in January 1970, 
the veteran reported no back trouble of any kind.  No 
significant diseases, wounds, or injuries were noted.

In conjunction with a July 1977 VA examination the veteran 
reported that, while working on a job, he lost all strength 
in the right arm and hand, and complained of numbness.  He 
related having marked weakness of this extremity, which 
included decreased grip and an inability to hold his arm up 
for any period of time in a vertical position.  Previous 
medical history was noted as reflecting a cervical cord 
lesion.  Direct examination of the upper back revealed a 
normal cervical spine with full range of motion, flexion, 
extension, and lateral rotation.  The veteran had decreased 
grip on the right compared to the left.  Radiographic study 
of the cervical spine, while not suggesting an old injury, 
did reveal the height of the C5 vertebral body as slightly 
less than those above and below it.  The veteran was 
diagnosed with questionable cervical spondylitis with right 
upper extremity neurologic deficit, etiology unknown.

An associated VA neurological examination did not reveal any 
neurological deficit.  

A chiropractic medical report, dated in December 1977, lists 
the following impressions: cervical, thoracic, brachial, 
radial symptoms, intervertebral disc syndrome, cervical, 
thoracic subluxations.

A Department of Labor (DOL) report of medical examination 
dated in June 1978, notes the veteran's reported history of 
an injury occurring in May 1976 while employed with a lumbar 
company.  He reported that the original injury occurred in 
November 1975 when he lifted some wood from a dip tank and 
incurred numbness in his right arm and marked weakness.  He 
denied any prior similar problems.  The examiner's diagnosis 
was severe cervical strain-type injury, with development of 
right thoracic outlet syndrome.  

In conjunction with a September 1980 VA examination, the 
veteran related that in 1969, while stepping from a ladder to 
the wing of an aircraft, he fell resulting in a loss of 
consciousness and hospitalization.  It was reported that 
following hospitalization for a diagnosed head injury due to 
the fall, the veteran reported back discomfort, especially 
where the sides of the ladder had struck him.  The veteran 
also related that in 1975, while lifting a board above 
shoulder level, he had the sudden onset of numbness and loss 
of strength in his right arm, and increased pain in his 
"shoulder-neck junction" and his lumbar spine.  The examiner 
examined the veteran and was unable to reproduce the numbness 
by holding the veteran's hands above his head for three 
minutes.  There was also a full range of motion in the back 
with no tenderness.  The veteran was diagnosed with back 
discomfort.

At a hearing at the RO in December 1981, the veteran 
testified as to his fall and treatment in 1969.  The veteran 
indicated that he was told not to worry and that it was "just 
the muscles from the accident;" and that it would get better.  
The veteran also testified that he was still having pains 
when he was discharged from service, and that he did not 
reinjure his back post-service.  He described having numbness 
and loss of strength in his right arm in 1975 while sorting 
lumber.

VA outpatient records dated in March 1983 show an assessment 
of back pain.

In conjunction with a VA medical consultation in March 1983, 
the veteran reported that his back pain was located in the 
low neck as well as his upper back down to about the upper 
lumbar region.  The pain was noted as being worse with 
sitting, standing, walking, and bending.  He reported that 
his arm would become numb when he placed it over his head.  
Upon examination, the veteran walked with a normal gait 
without limp or list, and had no drop off with heel or toe 
walking.  He was tender from about C-7 through L-1, maximally 
at about T-3 through T-6 in the midline and paraspinus 
muscles.  There was no muscle spasm.  

Further evaluation revealed a full range of motion of the 
neck with pain at the extreme of forward flexion in the upper 
back region, and there was full range of motion of his back 
with complaints of pain at the extremes of flexion, 
extension, lateral bending, and rotation.  There was no 
sciatic notch tenderness.  Neurologic examination of the 
lower extremities was completely negative.  Straight leg 
raising tests and Patrick's tests were negative.  There was 
no diminution of sensation to light touch over the upper 
extremities.  There was no loss of motor power to manual 
motor testing in the upper extremities, except there did seem 
to be definite weakness of grip on the right as compared to 
the left.  Radiographic studies of the cervical and dorsal 
spine were within normal limits.  The veteran was diagnosed 
with probable mild chronic thoracic strain.

VA hospital records dated in August 1983 reflect that the 
veteran underwent surgical resection of the right first rib.

At a hearing at the RO in October 1983, the veteran indicated 
that he first sought medical treatment for his back after 
service in 1975.  He testified that he experienced swelling 
in the area between the shoulder blades where the neck 
joined, and that he applied full back heat and vibrator, and 
rubbed "DP" into his back.

Private medical records from Mario G. Giorgianni, dated in 
May 1984, reflect that the veteran had two problems: (1) 
status-post axillary approach for removal of the first rib on 
the right, because of problems related to thoracic outlet 
syndrome, with residual of shoulder girdle pain and a minimal 
amount of weakness in the right upper extremity; and (2) 
chronic low back discomfort, most likely strain.  Dr. 
Giorgianni noted his understanding that X-rays of the 
veteran's lumbosacral spine showed degenerative joint 
changes.  Upon review of the X-rays, Dr. Giorgianni noted 
mild lumbar spinal stenosis and disc space narrowing.

Statements of the veteran in the claims folder are to the 
effect that he was undergoing physical therapy two or three 
times per week for five months, and that he was wearing a 
TENS (transcutaneous electrical nerve stimulation) unit for 
four months.   

Private medical records from Aleksandra M. Zietak, M.D., 
dated in March 1985, include the physician's opinion that the 
veteran's low back problem was not a responsibility of DOL 
but may possibly be a service-related injury.

Reports of medical evaluation, dated in June 1996 and January 
1997 by George Watkin, M.D., include the following diagnoses: 
Strain/sprain of the cervical spine; status post arthroscopy 
of the right shoulder; and strain/sprain of the lumbar spine, 
superimposed upon mild to moderate degenerative arthritis.  
The examiner noted that the veteran reported experiencing the 
onset of low back pain in February 1992 while working, and 
increased low back pain in September 1993, as the result of a 
secondary industrial accident occurring at that time.  The 
examiner also noted that records reflected prior low back 
injuries, however, records of those injuries were not 
available to the examiner.  

In the absence of additional information, the examiner 
attributed the veteran's lumbar disability to industrial 
accidents in February 1992, September 1993, May 1994, and 
December 1994; his neck injury to an industrial accident in 
December 1994; and right shoulder disorder to the industrial 
accidents in May 1994 and in December 1994.

VA progress notes dated in April 1998 reflect an assessment 
of low back pain consistent with lumbosacral strain to 
include probable osteoarthritis.  

At the hearing before the RO in November 1998, the veteran 
testified that his back had given him problems off and on for 
years, but in the past six or seven years it had gotten much 
worse.  He stated that between his time of separation and his 
claim to VA, he had been self-treating his back problems.  

A medical statement was received from the veteran's treating 
physician at the VAOPC Palm Desert in December 1999.  It was 
the opinion of the physician, based on the veteran's reported 
history, that the veteran's existing back condition was as 
likely as not the result of the fall he experienced in 
military service.  The treating physician noted that the 
veteran's existing condition was consistent with residuals of 
the type of back trauma suffered when landing, back down, on 
a ladder after falling off of an aircraft wing many years 
ago.

On VA examination in May 2001, the examiner noted that he had 
reviewed the veteran's service medical records and medical 
history.  When asked about continuing low back pain following 
his separation from service, the veteran reported that his 
girlfriend would give him back massages.  Complications noted 
by the examiner included an apparent industrial accident in 
the 1970's that began with right arm pain and later led to a 
right rib resection for thoracic outlet syndrome in 1984.  
The examiner also noted six low back injuries from 1990 to 
1995, all seemingly industrial.

The veteran reported current low back symptoms.  Cervical 
region symptoms were generally complaints of grinding and 
some limitation of motion, particularly rotation.  The 
veteran did not allege any radicular pain, and  reported 
taking medications for his symptoms.

Following clinical evaluation, the veteran was diagnosed with 
chronic low back pain and chronic symptoms associated with 
range of motion of the cervical spine.  The examiner noted 
that the veteran obviously could have injured both his 
cervical spine and lumbar spine due to the fall in 1969.  
However, the veteran's current status was complicated by 
multiple industrial injuries post service and there was a gap 
in any medical care between 1969 and 1975.  

Furthermore, the question of cervical radiculopathy in the 
1970's was eventually treated as thoracic outlet syndrome.  A 
computed tomography (CT) scan of cervical spine was 
essentially normal; and there was only a slight disc bulge at 
L3-L4.  The examiner concluded that neither the records nor 
current X-rays supported an ongoing condition related to the 
injury in service.

In July 2002, a VA orthopedic review of the veteran's claims 
file was conducted.  The physician noted that the veteran's 
mild to moderate degenerative joint disease of the lumbar 
spine, reported in a June 1996 Department of Labor report of 
medical evaluation, was not a result of nor related to the 
injury of the veteran's back in the service, nor any incident 
of lower back pain noted in the service, or any other 
incident of service.  The physician reported that there was 
no evidence that the veteran sustained any back injury while 
in service, just that he complained of some low back pain 
after the 1969 accident.  Additionally, no disorder was 
evident at separation from service.  The physician also noted 
the history of several industrial-related low back injuries 
beginning in 1990, well beyond military service.  

With respect to the veteran's cervical spine disorder, the 
physician noted the veteran's concern with right upper 
extremity involvement, although the physician reported that 
this was not actually a cervical spine condition but actually 
thoracic outlet syndrome.  The physician also noted that the 
condition was not related to the veteran's injury to his back 
in service or low back pain noted in service.  The physician 
noted that at the time of the veteran's surgery in 1983, it 
was specifically reported that the veteran's pain associated 
with this condition dated from an industrial accident in 
1975, which the physician noted was five years after military 
service.  

Finally, the physician noted that there was no orthopedic 
relation of any kind whatsoever between the veteran's low 
back disorder and his thoracic outlet syndrome.  
Additionally, there was no relationship between the veteran's 
cervical spine and right upper extremity, as the latter was 
the result of thoracic outlet syndrome.  

Analysis

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that it is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The evidence in favor of the veteran's claims are his own 
competent statements and testimony regarding his injuries and 
symptoms, as well as opinions from Dr. Zietak in March 1985 
and the VAOPC Palm Desert physician in November 1999.  

With respect to his statements and testimony, the veteran is 
competent to testify as to an injury or symptoms associated 
with an injury during service.  The veteran is not, however, 
competent to express an opinion as to the medical cause of 
his current disabilities.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Although, Dr. Zietak noted a possible relationship between 
the veteran's back and neck pain and service; he did not 
comment on whether the pain was at least as likely as not 
related to service.  A possible relationship could exist even 
if that possibility was less likely than not.  

The Court has held that cautious language by a physician does 
not always express inconclusiveness, especially when there is 
another doctor's statement in the record which provides 
evidentiary support for the otherwise speculative statement 
at issue.  See Lee v. Brown, 10 Vet. App. 336 (1997); but see 
Obert v. Brown, 5 Vet. App. 30 (1993) ( a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim).

The VAOPC Palm Desert physician did note a likely 
relationship between the veteran's back and cervical/thoracic 
disabilities, and his fall in service.  However, the VA 
physician reported that he formed his opinion on the basis of 
the veteran's recitation of his medical and service history.  
The physician did not consider the veteran's complete medical 
history, including the history of post-service injuries.

The evidence against the veteran's claims includes medical 
reports from Dr. Watkin in June 1996 and January 1997, and 
opinions from VA physicians in May 2001 and July 2002.  Dr. 
Watkin attributed the veteran's lumbar disability to 
industrial accidents in February 1992, September 1993, May 
1994, and December 1994; his neck injury to an industrial 
accident in December 1994; and the right shoulder to 
industrial accidents also in May 1994 and December 1994.  

While the examiner in May 2001 did comment that the veteran 
could have injured both his low back and cervical spine as a 
result of his fall in service, the ultimate conclusion was 
that a relationship between any current disability and 
service did not exist.  The physician in July 2002 also 
reached the same conclusion given the veteran's post-service 
medical history of injuries to his back and neck.  Both VA 
opinions were based on a review of the veteran's service and 
post-service medical history.  

Thus, in considering the evidence of record, the Board finds 
the opinions of the VA physicians in May 2001 and July 2002 
to be of the greatest probative value, given that both 
doctors reviewed the veteran's service and post-service 
medical history before reaching their conclusions.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) ("[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases.").  Therefore, the Board, 
after careful review of all the medical opinions of record, 
finds the preponderance of the evidence against the veteran's 
claims.  


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include thoracic outlet syndrome, is denied.  

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

